Citation Nr: 1760779	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to service-connected residuals of prostate cancer, or as due to exposure to herbicide agents. 

2.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer.

3.  Entitlement to a total disability rating based on individual unemployment (TDIU) due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a notice of disagreement (NOD) for the rating decision in July 2014.  A statement of the case (SOC) was issued in December 2016, and the Veteran perfected his appeal in January 2017.  

The Veteran testified before the undersigned via videoconference at a hearing in May 2017.  A transcript of the hearing is of record.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a rating in excess of 60 percent for residuals of prostate cancer and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran does not have ischemic heart disease and his current heart disease did not manifest during service or within one year of separation from service, was not related to his service, and was not caused or aggravated by service-connected residuals of prostate cancer.  


CONCLUSION OF LAW

The criteria for service connection for heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his heart disease was caused by his exposure to herbicide agents during his active service, or is secondary to his residuals of prostate cancer.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disability.  See 38 C.F.R. § 3.310(a).  Service connection will also be granted on a secondary basis for an additional disability that results from aggravation of a non-service connected disability by a service connected disability.  

Service connection for certain disabilities, including ischemic heart disease, are presumed for veterans who were exposed to herbicides while in service if this disability manifests to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2017).  A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran served in the Republic of Vietnam in 1967.   As such the Veteran is presumed to have exposure to herbicide agents.  

The Veteran asserts that he has ischemic heart disease and this was caused by his exposure to herbicide agents.  However, the preponderance of the evidence indicates that the Veteran's heart disease is nonischemic.  As such, the Veteran's diagnosed heart disease is not subject to presumptive service connection based on exposure to herbicide agents.  

The Veteran's treating records from Indiana University Health (IUH) show a diagnosis of end stage heart failure and nonischemic cardiomyopathy status post left ventricle assist device (LVAD) in July 2013.  A February 2014 cardiology genetics report stated that no disease-causing mutations for dilated cardiomyopathy were detected, but that the negative result does not rule out a genetic basis for dilated cardiomyopathy.  The Veteran had a heart transplant in June 2014.  The Veteran's follow-up visits post-transplant at IUH Methodist Hospital characterized the Veteran's heart disease as "end stage familial cardiomyopathy."  A September 2015 addendum to these records stated that the patient had a history of ischemic cardiomyopathy that resulted in heart failure requiring LVAD treatment and subsequent heart transplant.  

The Veteran attended a May 2014 VA examination.  The examiner stated that the Veteran was diagnosed with congestive heart failure in June 2013 and noted that he was using the LVAD at the examination.  The examiner's report stated that the Veteran's heart condition qualifies as ischemic heart disease within the generally accepted medical definition.  The examiner indicated that the etiology of the heart condition was unknown.  However, in the rationale portion of the opinion, discussed in detail below, the examiner stated that the Veteran's current congestive heart failure is from nonischemic cardiomyopathy as diagnosed by IUH Methodist Hospital.  

In July 2016, a VA examiner completed a new evaluation of the Veteran's heart disease based on a review of the available records.  The examination request specifically noted the conflicting characterization of the Veteran's heart disability as ischemic and nonischemic and requested that the examiner clarify the Veteran's diagnosis and its relationship to Agent Orange exposure.  The examiner stated that the preponderance of the evidence does not support that the Veteran's current heart disease is related to an ischemic process.  

The examiner stated the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's cardiac documentation indicated that his heart disease was likely familial in nature in several places.  The examiner specifically addressed the September 2015 addendum to the medical records stating the Veteran had a history of ischemic cardiomyopathy.  The examiner noted this addendum appeared to be at the request of the transplant center and it is the only place where a note of ischemia is present in the cardiology records.  The examiner concluded that there was no clinical evidence of ischemic heart disease or coronary artery disease in the Veteran's records.  

The Board finds the July 2016 opinion the most probative evidence of record as to whether the Veteran's heart disease is ischemic or nonischemic.  The examiner's rationale is well-reasoned and he took into consideration the entire record, including the treatment records which characterized the Veteran's heart disease as ischemic.  

The Board has considered the May 2014 VA examiner's statement that the Veteran's heart condition qualifies as ischemic heart disease.  However, the Board notes that the examiner's report is internally inconsistent, as it identified the Veteran's heart disease as both ischemic and nonischemic within the same report.  In addition, the examiner did not provide any rationale for characterizing the heart disease as ischemic.  As such, this opinion is less probative than the July 2016 opinion, which provided a detailed rationale for the finding that the Veteran's heart disease was nonischemic.  

The Board has considered the Veteran's testimony that his doctor told him that it was more probable than not that his heart disability was ischemic.  The Veteran is competent to relay such a diagnosis.  However, his testimony is less probative than the medical evidence of record, which, in all but one circumstance, refer to the Veteran's heart disease as nonischemic or familial.  In addition, the Veteran's statement is less probative than the July 2016 VA examiner opinion, which included the most thorough review of the medical records and the most comprehensive rationale for finding the Veteran's heart disease nonischemic.  

The preponderance of the evidence indicates that the Veteran's heart disease is nonischemic.  As such, the Veteran's diagnosed heart disease is not subject to presumptive service connection based on exposure to herbicide agents.  Although the Veteran is not entitled to presumptive service connection based on herbicide agent exposure, the Board has also considered the claim on a direct, presumptive chronic disease, and secondary basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The preponderance of the evidence is against the grant of service connection for a heart disease on a direct and presumptive chronic basis.  The STRs do not show any treatment for, or symptoms of, a heart condition while in service.  The post-service medical records, including the Veteran's own statement, support that he did not experience symptoms of a heart disability until June 2013, approximately 43 years after service.  The first evidence of treatment for a heart disability was in June 2013.  

The Board has also considered the Veteran's statements that his heart disease was caused by his exposure to herbicide agents while in service.  However, whether the Veteran's heart disease is related to herbicide agent exposure is a complex medical questions, and is not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  The claims file does not contain any competent evidence relating the Veteran's heart disease to his service.  As such, the preponderance of the evidence is against the grant of service connection on a direct basis.  

The preponderance of the evidence is also against the Veteran's claim that his heart disease was caused or aggravated by his service-connected residuals of prostate cancer.  The most probative evidence is the May 2014 VA examination report, which concluded that the Veteran's claimed condition was less likely than not due to or the result of the Veteran's service connected condition.  The examiner noted that the Veteran was well recovered from his prostatectomy in 2000, which was prior to his congestive heart failure in 2013.  The examiner stated that there was no nexus established.  Although the examiner did not specifically address aggravation, it can be reasonably inferred that Veteran's heart disease was not aggravated by his service-connected residuals of prostate cancer as the examiner stated the Veteran was well-recovered from his prostatectomy 13 years before his diagnosis of heart failure.     

The Board has considered the Veteran's statement at the September 2015 Decision Review Officer hearing that his "heart's limited by the conditions from prostate cancer."  However, the cause of a heart condition and whether the Veteran's residuals of prostate cancer caused or chronically worsened his heart disease are complex questions, not simple ones, and under the facts of the case cannot be answered by observation with one's senses.  See Davidson, 581 F.3d 1313.  The Veteran's assertions are not competent evidence and are of limited probative value.  Therefore, there is no competent evidence of record relating the Veteran's heart disease to his residuals of prostate cancer.  

The preponderance of the evidence weighs against a grant of service connection for the Veteran's heart disease on a direct, secondary, or presumptive basis.  As such, the claim of entitlement to service connection for heart disease must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for heart disease, to include as secondary to service-connected residuals of prostate cancer, or as due to exposure to herbicide agents, is denied.  


REMAND

In October 2017, the RO issued a rating decision which proposed a reduction of the 60 percent disabling rating for residuals of prostate cancer.  The Veteran was advised of his right to submit additional evidence or obtain a personal hearing.  The Veteran's representative has requested a pre-determination hearing prior to any reduction.  The Veteran has a right to a pre-determination hearing in connection with the proposed adverse actions.  38 C.F.R. § 3.103(e) (2017).  As such, it would be premature for the Board to decide the increased rating claim.  In addition, as the claim for TDIU is inextricably intertwined with the increased rating claim, it would also be premature for the Board to decide the claim for TDIU.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a pre-determination hearing on the proposed reduction for residuals of prostate cancer.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental SOC. Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


